Citation Nr: 0617850	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stiff neck, leg cramps, shoulder disorder, hip disorder, and 
prostate disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

3.  Entitlement to service connection for weak ankles.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for paralysis of the 
lower extremities.

6.  Entitlement to service connection for residuals of right 
knee fracture.

7.  Entitlement to service connection for residuals of right 
ankle fracture.

8.  Entitlement to service connection for residuals of right 
foot fracture.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralysis of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  He also had four months and 1 day of prior service.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a February 2004 statement, the veteran claimed to have 
also sustained paralysis of the lower extremities as a result 
of the use of the medication Zomax, and that the regional 
office (RO) interpreted this as a claim for compensation 
under 38 U.S.C.A. § 1151 (West 2002), and adjudicated the 
claim for the first time in the August 2004 statement of the 
case.  Thereafter, since the veteran submitted an August 2004 
substantive appeal that appealed all items identified in the 
August 2004 statement of the case, the Board finds that this 
constituted a notice of disagreement with the initial denial 
of the claim for 38 U.S.C.A. § 1151 benefits for paralysis of 
the lower extremities.  Thereafter, the veteran was issued a 
statement of the case with respect to his claim for 
38 U.S.C.A. § 1151 benefits for stiff neck, leg cramps, 
shoulder disorder, hip disorder, and prostate disorder that 
did not address the denial of his claim under 38 U.S.C.A. 
§ 1151 for paralysis of the lower extremities.  Accordingly, 
the Board finds that its jurisdiction over this claim is 
limited to remanding the claim for the issuance of a new 
statement of the case under Manlincon v. West, 12 Vet. 
App. 238 (1999).  It will thereafter be necessary for the 
veteran to file a substantive appeal as to this issue in 
order for it to be returned to the Board for further 
consideration.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for paralysis of the lower extremities and entitlement 
to service connection for varicose veins are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that there is no disorder that was the result 
of carelessness, negligence, lack of skill, or involved 
errors in judgment or similar instances of fault on the part 
of the Department of Veterans Affairs (VA).

2.  A claim for service connection for a left knee disorder 
was denied by a December 1982 rating decision which was not 
appealed.

3.  The evidence submitted since the December 1982 rating 
decision pertinent to the claim for service connection for a 
left knee disorder is either cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.

4.  There is no evidence of a current disability associated 
with weak ankles that has been related to active service.

5.  There is no evidence of current paralysis of the lower 
extremities that has been related to active service, or to a 
period of one year after service.

6.  There is no evidence of residuals of right knee fracture 
that have been related to active service.

7.  There is no evidence of residuals of right ankle fracture 
that have been related to active service.

8.  Residuals of right foot fracture have not been related to 
active service.

9.  There is no evidence of a current back disorder that has 
been related to active service.


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for stiff neck, leg cramps, 
shoulder disorder, hip disorder, and prostate disorder is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).

2.  The rating decision of December 1982, which denied a 
claim for service connection for a left knee disorder, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2005); 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 19.153 (1982).

3.  Disability associated with weak ankles was not incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Paralysis of the lower extremities was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Residuals of right knee fracture were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  Residuals of right ankle fracture were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.  Residuals of right foot fracture were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

8.  A back disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance under the Veterans Claims 
Assistance Act of 2000

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that appellant has been notified 
on numerous occasions of the need to provide medical evidence 
of current relevant disability and evidence of VA fault with 
respect to his claim under 38 U.S.C.A. § 1151, and evidence 
of current disability associated with the left knee, weak 
ankles, paralysis of the lower extremities, right knee, 
ankle, and foot fracture, and a back disorder linked to 
active service.  

First, prior to the initial rating of August 2003, 
correspondence form the RO in January 2003 advised the 
veteran of the evidence necessary to substantiate his claims 
for service connection, and the respective obligations of the 
VA and the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The August 2003 rating decision then denied the claim for 
service connection for left knee disorder on the basis that 
this claim has been previously finally denied in December 
1982 and that no evidence had been submitted demonstrating 
incurrence of a current left knee disorder and/or a link of 
current left knee disorder to service.  The rating action 
denied the remaining claims for service connection on the 
basis that there was no evidence of current disability and/or 
no evidence linking current disability to service.  

In addition, prior to the rating action that originally 
adjudicated the veteran's claim for compensation under 
38 U.S.C.A. § 1151, an August 2004 letter from the RO 
generally advised the veteran of the evidence necessary to 
substantiate his claim under the provisions of 38 U.S.C.A. 
§ 1151, and the respective obligations of the VA and the 
veteran in obtaining that evidence.  Id.  

A June 2005 rating decision and August 2005 statement of the 
case then denied the veteran's claim under 38 U.S.C.A. § 1151 
for stiff neck, leg cramps, shoulder disorder, hip disorder, 
and prostate disorder as a result of the use of the 
medication of Zomax in 1982 and 1983, finding that there was 
no medical evidence of a diagnosis of a neck disorder, left 
leg disorder, shoulder disorder, hip disorder, or prostate 
disorder which had been related to the use of Zomax.

Although the January 2003 and August 2004 VCAA notice letters 
did not specifically request that the appellant provide any 
evidence the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

In addition, while the January 2003 VCAA notice letter did 
not address the claim for service connection for a left knee 
disorder on a new and material basis, the claim was 
previously denied because there was no evidence of incurrence 
during service, and therefore, a specific notice letter 
communicating the kind of evidence required to reopen the 
claim was not required here.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  The August 2003 rating 
decision then later adjudicated the claim under the 
applicable new and material evidence standard.  Thereafter, 
while the subsequent August 2003 statement of the case then 
addressed the claim on a de novo basis, the veteran was 
actually accorded greater review as to this issue than that 
to which he may have been entitled, and the Board therefore 
does not find that there has been any prejudice resulting 
from the RO's inconsistent adjudication of the claim.  The 
Board is required to review this claim on a new and material 
basis.  Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).

The Board further notes that the veteran has been provided 
with the applicable laws and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of any of 
the claims on appeal.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.


II.  Entitlement to Compensation under 38 U.S.C.A. § 1151 for 
Stiff Neck, Leg Cramps, Shoulder Disorder, Hip Disorder, and 
Prostate Disorder

Background

A review of the various statements of the veteran reflects 
that he essentially maintains that he sustained a stiff neck, 
leg cramps, shoulder disorder, hip disorder, and prostate 
disorder as a result of VA's use of the medication of Zomax 
in the treatment of left knee and leg symptoms in 1982 and 
1983.

VA treatment records from July 1982 reflect that the veteran 
reported a twisting injury to his left leg during the process 
of hauling hay.  Examination at this time revealed some 
tenderness, limitation of motion, and swelling of the left 
knee.  The diagnosis was traumatic arthritis.  A knee support 
was applied and the veteran was prescribed Zomax.  When the 
veteran returned the next day, it was noted that he walked 
with a mild limp and there was mild swelling without 
discoloration.  There was no tenderness to palpation and the 
veteran was to avoid extreme or prolonged exercise.  There 
were no notations of any adverse side effects to medication.

In October 1982, the veteran again complained of left knee 
pain and examination revealed swelling and tenderness, and it 
was noted that the left knee was originally injured in a 
truck accident.  There were no notations of any adverse side 
effects to medication.  

In December 1982, the veteran complained of recurrent left 
knee effusion and pain, and it was noted that he experienced 
a twisting injury during the summer and that he previously 
experience catching.  The impression was possible left 
lateral meniscus tear and there was again no indication of 
any adverse side effects to medication.

In October 1983, it was noted that the veteran had a past 
history of injury to the left knee.  Examination at this time 
revealed no restricted movement but that the veteran walked 
with a limp.  

At the time of an Agent Orange examination in March 1985, the 
veteran reported one episode of quadriparesis a few years ago 
for a few months, noting that he was taking Zomax at the time 
for exacerbation of pain in the left knee.  The condition 
then reportedly resolved, although he reported occasional 
flare-ups, with bilateral weakness for three or four days.  
It had occurred twice since the initial occurrence.  
Transient weakness in the lower extremities two years earlier 
was reportedly accompanied by an episode of pain in the hip 
and left leg.  He did not mention experiencing any problems 
with a stiff neck or a shoulder or prostate disorder.

Beginning in September 1985, records note that the veteran is 
allergic to Zomax.

In February 1986, the veteran complained of recurring pain in 
the neck and left shoulder.  The diagnosis was arthritis.  

In March 1989, symptoms of stiffness of the head, neck, and 
shoulder were noted in connection with a diagnosis of 
gastroenteritis.

Subsequent private and VA treatment records for the most part 
do not reflect any additional relevant complaints or 
treatment.  A March 2000 private record reflects that the 
veteran had been treated with Vioxx for osteoarthritis.  

In July 2001, there was an impression of early cellulitis 
posterior aspect of the left leg.


Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in March 2004 and, accordingly, the claim will be 
adjudicated by the Board under the version of 38 U.S.C.A. § 
1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on 
stiff neck, leg cramps, or a shoulder, hip, or prostate 
disorder allegedly caused by the use of the drug Zomax in 
1982 and 1983, the Board finds that there is insufficient 
medical evidence of current residual disability related to 
the use of that drug associated with stiff neck, leg cramps, 
or a shoulder, hip, or prostate disorder.  In addition, 
various communications from the RO clearly placed the veteran 
and his representative on notice of the need for the veteran 
to produce evidence of identifiable additional disability 
that was the result of actions taken by the VA, and the 
record does not contain such evidence.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that the actions of VA in and 
after 1982 in using Zomax to treat the veteran caused him 
disability associated with stiff neck, leg cramps, or a 
shoulder, hip, or prostate disorder, but there is no evidence 
of any relevant current diagnosis or finding that is the 
result of VA treatment.  It is long-established that the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, skill, training, or education to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Id.  In short, the veteran's 
own speculations as to medical matters are without any 
probative value.  

As for the contemporaneous treatment records themselves, they 
are not reflective of a diagnosis of disability manifested by 
stiff neck, leg cramps, or a shoulder, hip, or prostate 
disorder associated with the VA treatment the veteran 
received in 1982 and 1983.  The Board would also note that 
while complaints of recurring neck and left shoulder pain 
were diagnosed as arthritis in February 1986, there was no 
indication at that time that any permanent exacerbation of 
that condition occurred or was attributable to the VA's use 
of Zomax.  

The Board further notes that even if the Board were to 
conclude that there was evidence of current disability or 
additional disability associated with the use of Zomax, a 
preponderance of the evidence would still be against the 
claim, as there is no evidence that the use of Zomax showed 
any lack of skill or proper judgment.  The Board also finds 
that remand is not required in this matter for a medical 
opinion as the lack of current relevant disability associated 
with the use of Zomax renders the veteran's claim incapable 
of substantiation.  38 C.F.R. § 3.159(c)(4) (2005).

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.



III.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Left Knee 
Disorder

The record reflects that a rating decision in December 1982 
denied service connection for a left knee disorder.  The 
record does not reflect that the veteran filed a timely 
notice of disagreement with this rating decision.  
Accordingly, it became final when the veteran failed to 
perfect his appeal of that decision within the statutory time 
limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, his claim for service connection for a left knee 
disorder may only be reopened if new and material evidence is 
submitted.  

In this instance, since the December 1982 rating decision 
denied the claim on the basis that the evidence was against a 
finding that any left knee disability was incurred in active 
service, the Board finds that new and material evidence would 
consist of medical evidence showing a link between a left 
knee disorder and service, or in the case of arthritis, to a 
period within one year of service.  

In this regard, additional evidence received since the 
December 1982 rating decision includes private and VA medical 
records and reports from the period of February 1982 to July 
2000, and statements from the veteran.  

However, the Board cannot conclude that such evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, while this evidence does reflect treatment 
for left knee complaints and a diagnosis of possible meniscus 
tear in December 1982, the evidence received since the 
December 1982 rating action is not relevant or in any way 
probative as to whether there is any link between any current 
left knee disorder and service, or in the case of arthritis, 
to a period of one year after service.  

In addition, with respect to the statements of the veteran, 
as a layperson, he is not competent to offer a medical 
opinion, nor does such evidence provide a sufficient basis 
for reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between the veteran's left knee disorder 
and service, not simply the existence of continuing 
complaints and treatment for the condition or lay witness 
observations of the veteran.  The written statements of the 
veteran are also found to constitute contentions that were 
essentially made and considered at the time of the December 
1982 rating action, and are therefore cumulative in nature.  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a left knee disorder 
does not relate to an unestablished fact necessary to 
substantiate the claim and thus is not material.  It is also 
not material because it is essentially redundant of 
assertions maintained at the time of the previous final 
denial in December 1982 and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).


IV.  Entitlement to Service Connection for Weak Ankles, 
Paralysis of the Lower Extremities, Residuals of Right Knee 
Fracture, Residuals of Right Ankle Fracture, Residuals of 
Right Foot Fracture, and a Back Disorder

Background

Service medical records do not reflect any relevant 
complaints or treatment.  They do disclose that the veteran 
received treatment for the left foot as a result of a fall in 
October 1966, at which time X-rays revealed no bony 
pathology.  The overall impression was simple sprain.  No 
left ankle injury was identified.  At the time of separation 
examination in February 1969, the veteran denied a history of 
swollen or painful joints, foot trouble, back trouble, or 
paralysis.

VA records in September 1985 reflect a diagnosis of 
arthralgia.

VA records in August 1986 reflect an assessment that includes 
degenerative joint disease.  

April 1999 private medical records reflect that the veteran 
sustained a fracture of his right heel as a result of a fall 
from a ladder.  April 1999 private X-rays of the right foot 
reveal a comminuted fracture of the calcaneus.  X-rays of the 
right ankle revealed negative findings.  Beginning in July 
1999, it was noted that the veteran was having some problems 
with the right subtalar joint.  In March 2000, it was noted 
that the veteran continued to have some mild persistent right 
heel pain and some problems with the knee.  


Analysis

The Board has carefully reviewed the evidence and first notes 
that while medical records reflect complaints of right ankle 
pain, right knee pain, and various complaints with the lower 
extremities, symptoms associated with these complaints have 
not been interpreted by a physician to be associated with 
paralysis of the lower extremities or right knee/ankle 
disability, whether as a residual of fracture or otherwise.  
There is also no current medical evidence of a back 
disability or disability associated with weak ankles.

The Board further observes that although the veteran in good 
faith believes that he currently suffers from disability 
manifested by weak ankles, a right ankle disorder, a right 
knee disorder, paralysis of the lower extremities, and a back 
disorder that are related to symptoms he experienced in 
service, he has not demonstrated any special education or 
medical training that enables him to diagnose these 
disabilities or to express an opinion on medical causation 
with respect to such disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under the basic statutory framework and the case law, it is 
also clear that a fundamental element for the establishment 
of service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  It has also been held that to constitute a 
disability, there must be evidence of the actual current 
existence of "disability."  Chelte v. Brown, 10 Vet. 
App. 268 (1997).

In addition, the Board notes that there is also no 
contemporaneous evidence documenting the veteran's treatment 
for these disorders in service.

In summary, in weighing the probative value of the veteran's 
statements about a relationship between these disabilities 
and service on the one hand, and the lack of current and in-
service relevant findings or diagnoses, on the other, the 
Board finds the latter to be of far more probative value, and 
that the preponderance of the evidence is clearly against the 
claims.

With respect to the claim for service connection for 
residuals of right foot fracture, it is clear that the 
veteran sustained a fracture of his right heel as a result of 
a post-service fall in April 1999, and that as of 2000, he 
continued to experience mild impairment as a result of this 
disability.  The Board therefore finds that the veteran 
suffers from current residuals of a right foot fracture.

However, as has been clearly made plain to the veteran on 
multiple occasions over the history of this claim, in order 
to prevail on his claim, there must also be evidence linking 
a current diagnosis of right foot fracture to an incident in 
service, and the evidence does not support either of these 
remaining elements.  In fact, there is no mention of any 
injury to the right foot in service medical records, and in 
his own statement in January 2003, the veteran asserts that 
he crushed his ankles in his post-service fall in 1999.  

There is also no evidence of complaints of right foot pain 
until after the veteran's fall of 1999, thus implying a lack 
of right foot disability until 1999.

Accordingly, based on all of the foregoing, the Board also 
finds that the preponderance of the evidence is against a 
relationship between the veteran's current residuals of right 
foot fracture and the veteran's period of active service.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
stiff neck, leg cramps, shoulder disorder, hip disorder, and 
prostate disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a left knee 
disorder is denied.

Entitlement to service connection for weak ankles is denied.

Entitlement to service connection for paralysis of the lower 
extremities is denied.

Entitlement to service connection for residuals of right knee 
fracture is denied.

Entitlement to service connection for residuals of right 
ankle fracture is denied.

Entitlement to service connection for residuals of right foot 
fracture is denied.

Entitlement to service connection for a back disorder is 
denied.


REMAND

With respect to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for paralysis of the lower 
extremities, the law provides that when there has been an 
initial RO adjudication of a claim and notice of disagreement 
as to its denial, the claimant is entitled to a statement of 
the case.  Consequently, the Board concludes that in view of 
its finding that the veteran has filed a timely notice of 
disagreement with the August 2004 statement of the case that 
initially denied the claim under 38 U.S.C.A. § 1151 for 
paralysis of the lower extremities, the Board is now required 
to remand this issue for issuance of a new statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

It will thereafter be necessary for the veteran to file a 
substantive appeal as to this issue in order for it to be 
returned to the Board for further consideration.

As for the issue of entitlement to service connection for 
varicose veins, the Board notes that service medical records 
reflect that in April 1968, it was indicated that small veins 
of the leg were becoming frequently ruptured and tender.  
Elastic stockings were prescribed.  In addition, while 
separation examination was negative for any complaint or 
diagnosis of varicose veins, and vascular examination in 
March 1985 revealed negative findings, in July 1988, the 
veteran complained of pain secondary to varicose veins since 
the 1960's.  

Consequently, the Board finds that the veteran should be 
furnished with appropriate VA examination to determine 
whether it is at least as likely as not that any current 
diagnosis of varicose veins is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any varicose veins.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not that any 
current diagnosis of varicose veins is 
related to active service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for varicose veins should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and a new statement of the 
case addressing the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for paralysis of the 
lower extremities, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


